FILED
                             NOT FOR PUBLICATION                            MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MELITON CERVANTES SALAZAR,                       No. 10-70406

               Petitioner,                       Agency No. A074-793-101

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Meliton Cervantes Salazar, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Cano-Merida v. INS,

311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion by denying Cervantes Salazar’s motion

as untimely, where he filed the motion over two years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and he failed to demonstrate changed conditions in

Mexico material to his claims in order to warrant an exception to the deadline, see

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (holding that a petitioner

cannot reopen based on changed country conditions by relying on evidence that

simply recounts generalized country conditions without demonstrating that his or

her predicament is appreciably different from the dangers faced by fellow citizens).

In light of our disposition, we do not reach Cervantes Salazar’s remaining

contentions regarding his prima facie eligibility for relief.

      PETITION FOR REVIEW DENIED.




                                            2                                 10-70406